Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
2. 	Applicant's submission of RCE with the arguments and amendments filed 11/10/2021 overcomes the rejections of record. Applicants’ submission of affidavit on 5/3/2021 has been considered. Upon further review and further search, and upon approval of examiner proposed examiner’s amendment by the applicants’ 
representative, the application has been considered in condition for allowance as 
discussed in detail below. 

3. 	According to the evaluation based on examiner’s amendment, the decision 
Has been made to allow this application. 

Status of the application
4.	 Claims 1-3, 6-34 are pending in this application. 
Claims 1-3, 6-34 have been allowed. 

EXAMINER’S AMENDMENT
5. 	An examiner’s amendment to the record appears below. 
Authorization for this examiner’s amendment was given in a telephone interview with 


In the specification:
6.	It is to be noted that in PGPUB, [0025], [0046], [0049], [0051] recite “ammo acid” 
which should be “amino acid”. In addition, [0046] recites “ammo acid lo” which will be 
“amino acid to”. 
However, in the specification filed 7/5/2019, there is no error. Therefore, it is 
advised to consider specification or if PGPUB is considered, it must be amended as 
mentioned in this section. 

Reasons for allowance
7.	Applicants’ arguments and amends overcome the rejections of record. No prior 
art alone or in combination, in particular, secondary prior art by Riha et al. addressed 
selective reduction of formaldehyde by the amino acid including cysteine and/or glycine 
in presence of the co-presence of formaldehyde with other sugar carbonyls in the 
aqueous solution, even if the formaldehyde has one carbonyl group compared to two 
carbonyls present in the hydroxyacetaldehyde. Therefore, no prior art alone or in combination (including further search and STIC search result (STIC Search result of 16/503962 as filed on 11/2/2020 ) discloses the  preferential choice and reduction of formaldehyde in presence of many carbonyls by  using the amino acid e.g. cysteine or glycine  to make
As these are the method steps, therefore, each of the steps with their respective 

therefore, the amendment overcomes the rejections of record. 
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.” 
Therefore, examiner has made the decision to make the application in condition for allowance. 

Conclusion
8. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792              

/DONALD R SPAMER/Primary Examiner, Art Unit 1799